                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

GABRIELA CABRERA                     CASE NO.
                                     2:19−cv−09655−DSF−JPR
            Plaintiff(s),
     v.                          Order to Show Cause re
A AND G RESTAURANT, INC., et al. Dismissal for Lack of
                                 Prosecution
         Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, A and G Restaurant, Inc. and 9429 Walnut Cake LLC failed
  to plead or otherwise defend within the relevant time. The Court orders
  plaintiff to show cause in writing on or before January 13, 2020 why the
  claims against the non-appearing defendant(s) should not be dismissed for
  lack of prosecution. Failure to respond to this Order may result in sanctions,
  including dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: December 23, 2019                   /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
